Title: The Prince de Poix to Franklin and John Adams, [12 April? 1778]
From: Poix, Philippe-Louis-Marc-Antoine de Noailles de Mouchy, prince de
To: Franklin, Benjamin,Adams, John


Ce Dimanche a 5 h. [April 12?, 1778]
Le Prince de Poix est venu pour avoir l’honneur de voir Messieurs Franklin and Adams. Il a le plus grand empressement de faire connoissançe avec Monsieur Adams qui a eu la bonté de lui apporter une lettre de M. de la Faÿette. Il aura l’honneur de repasser mardy matin et de lui offrir tous ses serviçes pour ce qui pouroit lui etre agreable dans ce pays ou l’on est si aise de le voir.
